DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 11-16, and newly added claims 18, 19.
Claim Objections
The previous objections to claims 12-16 have been withdrawn in view of the amendment filed on 05/25/22.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 and 19
The cited prior art fails to disclose or suggest “a light-transmissive protective member bonded to and facing the reflection surface of the output coupler, … wherein the second lens is configured to cause light transmitted through the second lens and incident on the output coupler to form an image on a portion of the reflection surface of the output coupler, and wherein the protective member covers the portion of the reflection surface of the output coupler on which the image is formed” in combination with the rest of the limitations as recited in claim 1 based on the Applicant’s arguments (see last paragraph on page 8 bridging pages 8-9 of 05/25/22 Remarks). Therefore, claim 1 is allowable over the cited prior art and dependent claims 2-11 and 19 are also allowable as they directly or indirectly depend on claim 1.
Claims 12-18
The cited prior art fails to disclose or suggest “a light-transmissive protective member having a first surface in which a recess is located, wherein a portion of the first surface that surrounds the recess is bonded to and faces the reflection surface of the output coupler such that the recess is sealed in a dust-free manner” in combination with the rest of the limitations as recited in claim 12 based on the Applicant’s arguments (see mid paragraph on page 10 of 05/25/22 Remarks). Therefore, claim 12 is allowable over the cited prior art and dependent claims 13-18 are also allowable as they directly or indirectly depend on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828